Notice Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims have been renumbered as shown below:

Claims 1 - 10 are not renumbered
Claims 12 - 13 have been renumbered as claims 11 – 12 respectively.
Claims 15 - 16 have been renumbered as claims 13 - 14 respectively.
Claims 19 - 20 have been renumbered as claims 15 - 16 respectively.

Response to Amendment
Applicant’s amendment filed 1/27/2022 has been fully considered and as a result claims 1 - 10, 12 - 13, 15 - 16, 19 - 20 are now allowed.


Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 1/27/2022, page 11, 2nd paragraph), Applicant merged objected/allowed claim 11 (CLM 2/24/2020) into claim 1. The prior art did not disclose the limitations of claim 11 (CLM 2/24/2020).

Claims 1 - 10, 12 - 13, 15 - 16, 19 - 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
1
Contact In2formation
Any inquiry concerning this communic3ation or earlier communications from the examiner should be directed to ADOLF DSOU4ZA whose telephone number is (571)272-1043.  The examiner can normally be 5reached on Monday through Friday from 8:00 AM to 5:00 PM EST.6
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIEH M. FAN can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


Adolf  DSouza
Primary Examiner
Art Unit 2632


/ADOLF DSOUZA/
Primary Examiner, Art Unit 2632